DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 3/6/18.
	Claims 1-13 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. “Machine learning” does not clearly indicate the invention, much less distinguish from any other invention within the field of machine learning. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “specifying first document data among the plurality of document data in accordance with a first feature value and a second feature.” This judicial exception is not integrated into a practical application because. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?  No, because the claim merely recites the combination of additional elements of executed by a computer, acquiring teacher data, the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data, the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data, and performing machine-learning of characteristic information of the first document data, which fail to recite a specific manner of performing the recited specifying. Each of these elements are insignificant extra-solution activity (i.e., mere data gathering such as obtaining information abount transactions – CyberSource v. Regail Decisions, Inc.) and the claim as a whole is not directed to a particular improvement of specifying document data and performing machine learning. Thus, the claim as a whole fails to integrate the mental process into a practical application.
	Des the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim? No, because as discussed previously with respect to Step 2A Prong Two, the additional element(s) in the 
	Thus, the claim is ineligible. 
	Further, the dependent claims merely recite insignificant extra-solution activity, as follows:
	Claim 2: similarity based on a threshold (i.e., consulting and updating data – Ultramercial; operational data based on criteria – Ameranth; Selecting certain information – Electric Power Group).
	Claims 3 to 5: selecting the word and determining data such as the second plurality of feature values being decided (i.e., selecting information based on information criteria – Electric Power Group).
	Claim 6: Using data no more than a threshold (i.e., Using certain data - Ameranth). 	

	Claims 7-13 are rejected based on a similar 101 rationale as above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebaugh et al. (US 20120096036, Herein “Ebaugh”).
Regarding claim 1, Ebaugh teaches a machine learning method executed by a computer (computer system (figs. 2, 3, and 5-7) such as for learning such as based on referencing a reference the method comprising:
acquiring teacher data to be used in supervised learning (manual indexing [0145] further based on reference database (abstract; [0016], [0068], [0079], [0080], [0081], [0083], [0087], [0114], [0127], etc. and including various references throughout Ebaugh demonstrating use of acquiring the reference database, such as used in a process of learning by experience [0145]; Examiner’s note: “to be used in supervised learning” is an intended use; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”), and plurality of document data (e.g., acquire an array of strings for a document file [0142]; such that the data of the document data may be referenced against the reference data of the reference database ([0079] and [0080]); even further, an array of strings among a plurality of documents for indexing [0044]);
specifying first document data among the plurality of document data in accordance with a first feature value and a second feature value, the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data (stored frequency of word data, for instance, the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (from among a plurality of documents and a plurality of fields, for instance, identify words/strings for performing comparison with the teacher data [0114]; based on the acquired plurality of strings in an array of strings for a document file, specify data corresponding with textual values  such  as frequency of words [0144], such as by specifying word frequency data for the array of strings for the document file [0146], in accordance with document files in accordance with respective document types [0144], such as in accordance with processing and cataloguing a plurality of documents [0008], such as for indexing documents [0044]); and
performing machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (automatically learn the type, for instance, of document types of documents based on an association with, e.g., data of the teacher data [0144]; in order to advance prosecution and despite being intended use language, it is noted that the reference also discloses, as for pre-learning, the document type is learned by experience and subsequently performed as a suggestion for manual indexing, for subsequent use in other automated document type matches [0145]; Examiner’s note: as pre-learning for the supervised learning is intended use language such that there is no description of the actual use of “performing machine-learning of characteristic information of the first document data” – see rationale above; further, “characteristic” and “supervised” are non-functional descriptive language).

Regarding claim 2, Ebaugh teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, wherein a similarity between the second feature value and the first feature value is no less than a threshold (matching algorithm corresponding with a threshold ([0137] to [0139]); in particular, the document type 

Regarding claim 3, Ebaugh teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, further comprising, prior to the specifying: selecting the word in accordance with a first plurality of feature values and a plurality of second feature values, the first plurality of feature values being decided in accordance with frequencies of appearance of a plurality of words in the teacher data, the plurality of words including the word, the second plurality of feature values being decided in accordance with frequencies of appearance of the plurality of words in the plurality of document data (filtering word(s) based on the document file and/or the reference data [0128]; filtering  words of document data based on filtering criteria to determine word(s) (Table 1; [0168] to [0177]; [0201] and [0202], such as by filtering the document to find word data corresponding with a date format, further filtering the oldest date [0206]) and filtering words of the reference to determine word(s) based on criteria, such as by filtering the comparison database to include filtered data including birth date data ([0207] to [0213]) for determining a frequency comparison ([0184]).

Regarding claim 5, Ebaugh teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 3, wherein a feature value corresponding to the word among the plurality of second feature values is no more than a second threshold (filtering the word(s) based on a first filter and corresponding threshold (e.g., identifying words corresponding to a threshold length [0154]) and then filtering the word(s) based on a 

Regarding claim 6, Ebaugh teaches the limitations of claim 1, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 1, wherein among the plurality of document data, document data having the second feature value whose similarity with the first feature value is no more than a threshold (threshold comparison [0139]) is not used in the machine learning (only highest matching results above a threshold are used such asby presenting highest ranked matches to the user for performance of learning of an association [0139]; corresponding learning [0145]).

Regarding claim 7, Ebaugh teaches a machine learning apparatus comprising:
a memory (system ([0046], [0051] to [0058]) including memory ([0071] and [0072])); and
a processor coupled to the memory and the processor configured (computer system and processor (fig. 3); [0071] to [0075]) to:
acquire teacher data to be used in supervised learning (data of a comparison reference database [0068]  such as a reference database [0079], further based on reference data which may be associated with, e.g., a frequency data [0144]), and plurality of document data (document data received [0078]; document data for comparison and determination of, e.g., a document type [0144]),
perform a determine of first document data among the plurality of document data in accordance with a first feature value and a second feature value (determination of a document type of analyzed data based on a database of data including frequency data such that the frequency data of the analyzed unknown document may be compared with frequency data of the stored database [0144]), the first feature value being decided in accordance with a frequency of appearance of a word in the teacher data (frequency data in the stored database [0144]), the second feature value being decided in accordance with a frequency of appearance of the word in each of the plurality of document data (word/string data from among fields in accordance with a plurality of document data and further in accordance with frequency data in the unknown document ([0044], [0114] and [0144])), and
perform machine-learning of characteristic information of the first document data as pre-learning for the supervised learning (repeated learning for indexing based on automated matching and subsequent manual indexing ([0139] to [0203]), such as involving automatically learn the type, for instance, of document types of documents based on an association with, e.g., data of the teacher data [0144]; as for pre-learning, the document type is pre-learned and suggested to the user as the most likely document type match, upon which the user may make a confirmation of the learned document type [0145]; Examiner’s note: as pre-learning for the supervised learning is intended use and/or non-functional descriptive language).

Regarding claim 8, Ebaugh teaches the limitations of claim 7, as explained above.
Claim 8 recites similar limitations as claim 2 – see rationale above. 

Regarding claim 9, Ebaugh teaches the limitations of claim 7, as explained above.
Claim 9 recite similar limitations as claim 3 – see rejection rationale above. 

Regarding claim 10, Ebaugh teaches the limitations of claims 7 and 9, as explained above.
Claim 10 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 11, Ebaugh teaches the limitations of claims 7 and 9, as explained above.
Claim 11 recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 12, Ebaugh teaches the limitations of claim 7, as explained above.
Claim 12 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 13, Ebaugh teaches a non-transitory computer-readable medium storing a machine learning program that causes a computer to execute a process (computer product and medium [0269]) comprising:
	Claim 13 recites similar limitations as claims 1 and 7 – see rejection rationale above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebaugh, as applied above, and in view of Ram (US 20090006391).
Regarding claim 4, Ebaugh teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Ebaugh teaches the machine learning method according to claim 3, wherein the selecting the word is selecting the word having the first feature value that is no less than a first threshold among the plurality of first feature values (using key words [0144]).
However, Ebaugh fails to specifically teach that is no less than a first threshold.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the identifying document content above a threshold of Ram with the categorizing documents based on textual content of Ebaugh to have that is no less than a first threshold. The combination would allow for, according to the motivation of Ram, improving the efficiency and effectiveness of  determining information using documents for the purpose of identifying relevant content (E.g., text) within documents used to categorize the documents ([0002] and [0003]). 

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer 
/JASON T EDWARDS/Examiner, Art Unit 2144